DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                                                                                                    
Claims 1-2, 4-5, 9-13 and 20 are currently being examined, as claims 6-8 were previously withdrawn, and claims 3 and 14-19 have been canceled.
Response to Amendment
Applicant is reminded of the proper manner of amending claims. As set forth in 37 C.F.R.1.121(c): “(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
Claims 7 and 19 in the amendment filed 5/5/2021 contain improper status identifiers. The status of claim 7 should be “Withdrawn” and the status of claim 19 should be “Canceled” per 37 C.F.R.1.121(c)(5) not Withdrawn since claim 19 was canceled in the amendment filed 5/4/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno 20160355268 in view of Williams et al. 6189324.  
Regarding independent claim 1, with reference to Figs. 1-4 and 7, Bruno  discloses:
an aircraft (airplane; para. 3) comprising:
a gas turbine engine (an engine of the airplane; paras. 3, 39; 405 in Fig. 4, 702 in Fig. 7) including a compressor section (labeled in annotated Fig. 4), the compressor section including a plurality of compressor bleeds (ports 415 and 420 in Fig. 4 and labeled in annotated Fig. 7; paras. 39, 47); 
an environment control system (ECS) (labeled in annotated Fig. 7) having an air input (labeled in annotated Fig. 7) configured to receive pressurized cabin air (the compressor labeled auxiliary compressor in annotated Fig. 7 boosts the pressure before it enters heat exchanger 730; para. 19 and 48; in Figs. 1, 5 and 6 the triangle in each figure pointing to the right labeled respectively 112, 512 and 612 is a compressor per paras. 17, 43 and 45 so that one of ordinary skill in the art would interpret the same type of triangle in Fig. 7 as a compressor; in addition Figs. 1, 5 and 6 all show a flow arrow from primary heat exchanger 120 to the respective compressor and then a flow arrow from the respective compressor to secondary heat exchanger 130 so that it is interpreted that similar flow directions exist in Fig. 7 even though not shown so that dashed flow lines have been added to annotated Fig. 7 between the compressor heat exchangers 720 and 730 along with corresponding output of the compressor and input to heat exchanger 730 which is the input to the ECS labeled in annotated Fig. 7); 
an intercooler (precooler 704 in Fig. 7; para. 47) having an input (labeled in annotated Fig. 7) and an output (labeled in annotated Fig. 7); 
at least one of said plurality of bleeds to provide air to said intercooler (plurality of bleeds are shown connected to input of 704 in annotated Fig. 7) at a pressure below the desired pressure of said ECS air input (one or more bleed ports are chosen that optimally meet a required cabin pressurization for flight segments and each chosen bleed port can yield a bleed pressure near the required cabin pressurization which can be selected from a range including 2.5 psi below the required cabin pressurization per para. 28, which is interpreted as at a pressure below the desired pressure of said ECS air input);
at least one auxiliary compressor (labeled in annotated Fig. 7; para. 47; as discussed above, in Fig. 1 this compressor is 112 with flow line to 112 from heat exchanger 120 and a flow line from 112 to heat exchanger 130 and described in para. 19) connected to said intercooler output (flow lines are shown from the output of 704 to heat exchanger 720 and then to auxiliary compressor in annotated Fig. 7 since one of ordinary skill in the art would interpret the schematic of Fig. 7 as including the flow lines to and from the auxiliary compressor as shown in Fig. 1, as discussed above), wherein an output (labeled in annotated Fig. 7) of the at least one auxiliary compressor is connected to said ECS air input (connection also shown by flow line in annotated Fig. 7);
contemporaneous operational data (“operational data of an engine of the airplane for a plurality of engine stages” in para. 4; “engine data can include pressure and temperature combinations of the bleed air for every stage on the engine with respect to all flight segments” per para. 27), minimum configuration requirements to satisfy environmental demands (“choosing one or more bleed ports of the bleed system that optimally meet a required pressurization of a chamber of the airplane for a plurality of flight segments” in para. 4); configuration requirements to achieve a desired pressure and temperature for the pressurized cabin air downstream of said at least one auxiliary compressor (the temperature, humidity, and pressure of bleed air vary widely depending upon compressor stage and revolutions per minute of the turbine engine per para. 25 and the bleed port selected is the one that is suitable to provide the medium for cabin pressurization per para. 26, and heat exchangers such as precooler 410 in Fig. 1 which corresponds to 704 in Fig. 7 can be designed to provide 400-450 degrees Fahrenheit air per para. 39 and then additional heat exchangers 120 and 130 in Fig. 1 which correspond to 720 and 730 in Fig. 7 also control temperatures per para. 20; in Fig. 1 and 7 102 is a chamber (which is representative of the airplane cabin per para. 3) which  receives conditioned air downstream of the auxiliary compressor in annotated Fig. 7); and
said at least one auxiliary compressor includes an electric motor (715 in Fig. 7; para. 47-48), and wherein the electric motor is configured to drive rotation of the corresponding of said at least one auxiliary compressor (the motor drives the compressor per para. 48 which is interpreted as configured to drive rotation of the compressor).


    PNG
    media_image1.png
    562
    658
    media_image1.png
    Greyscale

    
    PNG
    media_image2.png
    510
    796
    media_image2.png
    Greyscale


and said controller further being configured to control said electric motor in combination with said selection valve to achieve said desired pressure and temperature for the pressurized air downstream of said at least one auxiliary compressor.
Williams teaches an environmental control unit integrated with a gas turbine engine to provide cabin ventilation and temperature and pressure control in a jet aircraft
application (Col 1 lines 11-13). Williams teaches: 
a selection valve (bleed air selector valve 20 in Fig. 2, Col 4 lines 11-16) connected for receiving a plurality of compressor bleeds (bleed air lines 30 are connected to a plurality of ports 32 in the compressor section of engine 14 and are connected to bleed air selector valve 20 in Fig. 2 and per Col 4 lines 11-16), and configured to selectively connect at least one of said plurality of compressor bleeds to an intercooler input; 
a controller (control processor 40 in Fig. 2 and 7; Col 3 lines 30-49) configured to receive contemporaneous operational data (the electronic control is used to monitor all environmental control unit temperatures, pressures and rotational velocities in Col 2 lines 5-8 is interpreted as receiving contemporaneous operational data; per Col 3 lines 33-37 the control processor 40 has a plurality of inputs and outputs for monitoring and controlling aircraft systems; as well as per Col 7 lines 36-38 the control computer 40 is provided with a table of altitudes relative to sea level and corresponding atmospheric pressures), calculate minimum configuration requirements to satisfy environmental 
and said controller further being configured to control a turbo-alternator 100 in Fig. 7 which drives a boost compressor 160 in Fig. 7 in combination with (interpreted as the controller controls both) said selection valve (20) to achieve said desired pressure and temperature for the pressurized air downstream (the controller monitors system operation and cabin demand per Col 1 lines 55-56 so as to provide cabin ventilation and temperature and pressure control per Col 1 lines 14-15; the cabin in Fig. 7 is downstream of the boost compressor) of said boost compressor (the controller 40 has control lines to all of the valves in Fig. 2 and 7 and to the turbo-alternator 100; and the controller is used all environmental control unit temperatures, pressures, and rotational velocities and position all system control valves and dampers per Col 2 lines 5-8).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to replace the individual valves on the compressor bleeds of the invention of Bruno with a selection valve connected for receiving said plurality of compressor bleeds, and configured to selectively connect at least one of said plurality of compressor bleeds to said intercooler input and also provide a controller configured to receive the contemporaneous operational data, calculate minimum configuration requirements to satisfy environmental demands, and transmit calculated configuration requirements to at least said selection valve to achieve 
Bruno already discloses one or more bleed ports are chosen that optimally meet a required cabin pressurization for flight segments and each chosen bleed port can yield a bleed pressure near the required cabin pressurization which can be selected from a range including 2.5 psi below the required cabin pressurization per para. 28, which is interpreted as at a pressure below the desired pressure of said ECS air input. By using the selection valve and controller taught by Williams to select the optimal bleed line maximizes operational efficiency and passenger comfort to improve the invention of Bruno.  


Regarding claim 4, Bruno in view of Williams teaches all that is claimed in claim 1 as discussed above. Bruno further discloses wherein at least one of said plurality of compressor bleeds is a compressor bleed (port 420 in Fig. 4 which is an intermediate pressure port per para. 40) positioned between a low pressure compressor (labeled in annotated Fig. 4) and a high pressure compressor (labeled in annotated Fig. 4).

Regarding claim 5, Bruno in view of Williams teaches all that is claimed in claim 1 as discussed above and Bruno further discloses wherein the intercooler (410 in Fig. 4, 704 in Fig. 7) is an air to air heat exchanger (fan air 430 is shown to flow toward 410 and bleed air from the bleed ports flows toward 410 in perpendicular direction to fan air flow in Fig. 4) and is cooled by fan air (“fan air 430 can be extracted from a fan stream and utilized by the precooler 410 to receive heat rejected from bleed air from either of 

Regarding claim 11, Bruno in view of Williams teaches all that is claimed in claim 1 as discussed above and Bruno further discloses a second valve (V1 in Fig. 1 and 7; para. 24) between said intercooler and said at least one auxiliary compressor (as shown in annotated Fig. 7, V1 is between 704 intercooler and labeled auxiliary compressor) but Bruno in view of Williams is silent as discussed so far regarding said controller also controls the second valve such that the controller controls a state of the selection valve and a state of the second valve.
Williams further teaches a controller also controls a second valve such that the controller controls a state of the selection valve and a state of the second valve (“The electronic control is used to monitor all environmental control unit temperatures, pressures, and rotational velocities and position all system control valves and dampers” in Col 2 lines 5-8 where the electronic controller positioning all system control valves is interpreted as the controller controls a state of the selection valve and a state of a second valve where a state of each valve is interpreted as a position of each valve).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention for the invention of Bruno in view of Williams to have the controller control a state of the selection valve and a state of the second valve as taught by Williams to have the controller control a plurality of flow valves so that low pressure bleed air is supplied when aircraft cooling requirements are minimal, and higher pressure bleed air is used when conditions so demand along with 

Regarding claim 12, Bruno in view of Williams teaches all that is claimed in claim 11 as discussed above, but is silent as discussed so far regarding wherein the controller includes memory storing instructions configured to cause the controller to connect at least one of said plurality of compressor bleeds having an ECS operating requirement.
Williams further teaches the controller (control processor 40) may be a digital microprocessor (Col 3 lines 33-45), which inherently includes memory, and Williams teaches the controller includes memory storing instructions configured to cause the controller to connect at least one of said plurality of compressor bleeds having an ECS operating requirement (“The bleed air selector 20 is positioned, responsive to an output from the processor 40, to allow either high pressure or low pressure bleed air to flow therethrough depending upon cabin 12 pressurization and ventilation requirements” per Col 3 lines 45-49).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Bruno in view of Williams wherein the controller includes memory storing instructions configured to cause the controller to connect at least one of said plurality of compressor bleeds having an ECS operating requirement as taught by Williams because application of 

Regarding independent claim 20, with reference to Figs. 1-4 and 7, Bruno discloses:
a system for use on a turbine engine (an engine of the airplane; paras. 3, 39; 405 in Fig. 4, 702 in Fig. 7) powered aircraft (airplane; para. 3) to provide conditioned air to an environmental control system (ECS labeled in annotated Fig. 7), comprising:

a heat exchanger (precooler 704 in Fig. 7; para. 47) having an input (labeled in annotated Fig. 7) and an output (labeled in annotated Fig. 7)
a plurality of compressor bleeds (ports 415 and 420 in Fig. 4 and labeled in annotated Fig. 7; paras. 39, 47) from a main compressor (labeled in annotated Fig. 4) of the turbine engine, 
said heat exchanger input connected to at least one of said plurality of compressor bleeds from a main (plurality of bleeds are shown connected to input of 704 in annotated Fig. 7);
and at least one auxiliary compressor (labeled in annotated Fig. 7; para. 47; as discussed above, in Fig. 1 this compressor is 112 with flow line to 112 from heat 
contemporaneous operational data (“operational data of an engine of the airplane for a plurality of engine stages” in para. 4; “engine data can include pressure and temperature combinations of the bleed air for every stage on the engine with respect to all flight segments” per para. 27), minimum configuration requirements to satisfy environmental demands (“choosing one or more bleed ports of the bleed system that optimally meet a required pressurization of a chamber of the airplane for a plurality of flight segments” in para. 4); configuration requirements to achieve a desired pressure and temperature for the pressurized cabin air downstream of said at least one auxiliary compressor (the temperature, humidity, and pressure of bleed air vary widely depending upon compressor stage and revolutions per minute of the turbine engine per para. 25 and the bleed port selected is the one that is suitable to provide the medium for cabin pressurization per para. 26, and heat exchangers such as precooler 410 in Fig. 1 which corresponds to 704 in Fig. 7 can be designed to provide 400-450 degrees Fahrenheit air per para. 39 and then additional heat exchangers 120 and 130 in Fig. 1 which correspond to 720 and 730 in Fig. 7 also control temperatures per para. 20; in Fig. 1 
said at least one auxiliary compressor being driven by an electric motor (715 in Fig. 7; para. 47-48).
Bruno discloses using a valve on each compressor bleed instead of a selection valve connected for receiving the plurality of compressor bleeds, 
said selection valve configured to selectively connect said heat exchanger input to at least one of said plurality of compressor bleeds from a main. 
Bruno is also silent regarding a controller configured to receive the contemporaneous operational data, calculate minimum configuration requirements to satisfy environmental demands, and transmit calculated configuration requirements to at least said selection valve to achieve a desired pressure and temperature for the air downstream of said auxiliary compressor; and 
said controller further being configured to control said electric motor in combination with said selection valve to achieve said desired pressure and temperature for the pressurized air downstream of said at least one auxiliary compressor.
Williams teaches an environmental control unit integrated with a gas turbine engine to provide cabin ventilation and temperature and pressure control in a jet aircraft
application (Col 1 lines 11-13). Williams teaches: 
a selection valve (bleed air selector valve 20 in Fig. 2, Col 4 lines 11-16) connected for receiving a plurality of compressor bleeds (bleed air lines 30 are connected to a plurality of ports 32 in the compressor section of engine 14 and are  
a controller (control processor 40 in Fig. 2 and 7; Col 3 lines 30-49) configured to receive contemporaneous operational data (the electronic control is used to monitor all environmental control unit temperatures, pressures and rotational velocities in Col 2 lines 5-8 is interpreted as receiving contemporaneous operational data; per Col 3 lines 33-37 the control processor 40 has a plurality of inputs and outputs for monitoring and controlling aircraft systems; as well as per Col 7 lines 36-38 the control computer 40 is provided with a table of altitudes relative to sea level and corresponding atmospheric pressures), calculate minimum configuration requirements to satisfy environmental demands (Col 7 lines 41-52), and transmit calculated configuration requirements to at least said selection valve to achieve a desired pressure and temperature for the pressurized cabin air downstream of said at least one auxiliary compressor (Col 3 lines 45-49); 
and Williams teaches said controller further being configured to control a turbo-alternator 100 in Fig. 7 which drives a boost compressor 160 in Fig. 7 in combination with (interpreted as the controller controls both) said selection valve (20) to achieve said desired pressure and temperature for the pressurized air downstream (the controller monitors system operation and cabin demand per Col 1 lines 55-56 so as to provide cabin ventilation and temperature and pressure control per Col 1 lines 14-15; the cabin in Fig. 7 is downstream of the boost compressor) of said boost compressor (the controller 40 has control lines to all of the valves in Fig. 2 and 7 and to the turbo-
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to replace the individual valves on the compressor bleeds of the invention of Bruno with a selection valve connected for receiving said plurality of compressor bleeds, and configured to selectively connect at least one of said plurality of compressor bleeds to said intercooler input and also provide a controller configured to receive the contemporaneous operational data, calculate minimum configuration requirements to satisfy environmental demands, and transmit calculated configuration requirements to at least said selection valve to achieve a desired pressure and temperature for the pressurized cabin air downstream of said at least one auxiliary compressor as taught by Williams to produce cooling air for an aircraft cabin that demands minimal energy from the aircraft engine (Col 2 lines 50-52) because by having one selection valve which is able to select one bleed air line from a plurality of bleeds to deliver pressurized air from high pressure or low pressure flow areas in the compressor section of the engine reduces the number of valves or parts required which improves cost and efficiency (Williams Col 1 lines 38-40) and having a controller taught by Williams to receive the contemporaneous operational data which Bruno discloses and have the controller calculate the minimum configuration requirements to satisfy environmental demands disclosed by Bruno and to have the controller transmit the calculated configuration requirements disclosed by Bruno to at least the selection valve, which includes the positioning of the selection valve as taught 
Bruno already discloses one or more bleed ports are chosen that optimally meet a required cabin pressurization for flight segments and each chosen bleed port can yield a bleed pressure near the required cabin pressurization which can be selected from a range including 2.5 psi below the required cabin pressurization per para. 28, which is interpreted as at a pressure below the desired pressure of said ECS air input. By using the selection valve and controller taught by Williams to select the optimal bleed line maximizes operational efficiency and passenger comfort to improve the invention of Bruno.  
It would also have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have the controller also control the electric motor disclosed by Bruno since Williams teaches the controller is used to monitor all environmental control unit temperatures, pressures, and rotational velocities and position all system control valves and dampers (Col 2 lines 5-8) and as discussed above, Williams teaches the controller can control a turbo-alternator for driving a boost compressor to achieve temperature and pressure requirements.  Therefore, one would be motivated to use the controller to control the electric motor of Bruno to also maximize operational efficiency by using electronic control. 

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno in view of Williams as applied to claim 1 above and further in view of Blumer et al. 20180134396.

Regarding claim 2, Bruno in view of Williams teaches all that is claimed in claim 1 as discussed above but does not teach wherein the at least one auxiliary compressor comprises a plurality of auxiliary compressors.
Blumer teaches a system for providing compressed air to an aircraft including a gas turbine engine (Abstract). Blumer teaches a plurality of auxiliary compressors (CAC cabin air compressors 236, 238, 240, 242 Fig. 2; para. 18, 24).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Bruno in view of Williams to include a plurality of auxiliary compressors as taught by Blumer to meet increased redundancy required by some aircraft designs. (Blumer para. 24)

Regarding claim 13, Bruno in view of Williams teaches all that is claimed in claim 1 as discussed above but does not teach wherein the at least one auxiliary compressor comprises a plurality of auxiliary compressors and wherein the controller includes a memory storing instructions configured to cause the controller to alternate one of said plurality of auxiliary compressors operating as a primary one of said plurality of auxiliary compressors on a per flight basis.
Blumer teaches a system for providing compressed air to an aircraft including a gas turbine engine (Abstract). Blumer teaches a plurality of auxiliary compressors (CAC 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Bruno in view of Williams wherein the at least one auxiliary compressor comprises a plurality of auxiliary compressors and wherein the controller includes a memory storing instructions configured to cause the controller to alternate one of said plurality of auxiliary compressors operating as a primary one of said plurality of auxiliary compressors on a per flight basis as taught by Blumer to meet increased redundancy required by some aircraft designs (Blumer para. 24), for supplying pneumatic and or electrical power in an aircraft vehicle without employing main engine energy, and that shutdown or failure of the APU can be tolerated within certification and safety standards (Blumer para. 15).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over  Bruno in view of Williams as applied to claim 1 above and further in view of Schwartz et al. 8776952.

Regarding claim 9, Bruno in view of Williams teaches all that is claimed in claim 1 as discussed above but does not teach wherein the intercooler is located in an upper bifurcation.
Schwartz teaches a gas turbine engine (20 Fig. 1C) with an upper bifurcation (labeled Fig. 1C; col. 4 lines 60-64) heat exchanger (14 Fig. 1B and 1C; col. 4 lines 60-64 which states heat exchanger 24 could be like heat exchanger 14 in the upper bifurcation location). 

    PNG
    media_image3.png
    592
    761
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Bruno in view 

Regarding claim 10, Bruno in view of Williams teaches all that is claimed in claim 1 as discussed above but does not teach wherein the intercooler is located in a lower bifurcation.
Schwartz teaches a gas turbine engine (20 Fig. 1C) with a lower bifurcation (10 Fig. 1B and 1C; col. 3 lines 53-57) heat exchanger (14 Fig. 1B and 1C; col. 3 lines 40-46). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Bruno in view of Williams to have the intercooler be located in a lower bifurcation as taught by Schwartz to allow the intercooler to be cooled by fan air flow while producing small drag and large thrust recovery. (Schwartz col. 3 lines 29-31, col. 4 lines 4-20)

Response to Arguments
Applicant's arguments filed 5/5/2021 have been fully considered but they are not persuasive. Applicant states there is no clear description in Williams of control 40 controlling 102. Examiner disagrees since in both Figures 2 and 7, Williams shows controller 40 connected to turbine 102. 
Applicant states Figure 7 of Williams does not include the Figure 2 selection valve 20 and the control 40 of Figure 7 does not control a selection valve as there is no 
Applicant also states the compressor 160 of Figure 7 of Williams is upstream not downstream of the heat exchanger 80 and that the claim requires the boost compressor is “connected to said intercooler output,” where it is pressumed Applicant must mean claim 1.  However, this is irrelevant since the rejection of claim 1 shows Bruno already discloses the auxiliary compressor “connected to said intercooler output.” Williams’ teaching of a controller 40 controlling the turbine which drives a boost compressor is used in the rejection of claim 1 to show it would be obvious to add a controller as taught by Williams to control Bruno’s electric motor 715 which drives the auxiliary compressor. The turbine of Williams is not added to the invention of Bruno, the controller of Williams is added to the invention of Bruno.
The combination of Bruno in view of Williams is proper and does meet claims 1 and 20 as shown above in the 103 rejections.
Regarding claims 11 and 12, Applicant states claim 11 requires the controller to control a selection valve and the second valve, but that Bruno does not have a selection valve, and thus there is no controller that would be controlling both. However, claim 11 depends from claim 1 and as discussed above, Bruno in view of Williams teaches all that is claimed in claim 1 including a selection valve and a controller (where the teachings of Williams were already used to modify the invention of Bruno to include the selection valve and a controller). Then in the rejection of claim 11, Williams’ teaching of the controller being used to position all system control valves shows it is obvious to .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.H./Examiner, Art Unit 3741                                                                                                                                                                                                                                                                                                
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741